Name: Commission Regulation (EC) NoÃ 77/2005 of 13 January 2005 amending Council Regulation (EEC) NoÃ 574/72 laying down the procedure for implementing Regulation (EEC) NoÃ 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  tariff policy;  labour market;  employment
 Date Published: nan

 20.1.2005 EN Official Journal of the European Union L 16/3 COMMISSION REGULATION (EC) No 77/2005 of 13 January 2005 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (1), and in particular Article 122 thereof, Whereas: (1) Certain Member States or their competent authorities have requested amendments to the Annexes to Regulation (EEC) No 574/72, according to the procedure set out therein. (2) The proposed amendments derive from decisions taken by the Member States concerned or their competent authorities designating the authorities which are responsible for ensuring that social security legislation is implemented in accordance with Community law. (3) The schemes to be taken into consideration when calculating the average annual cost of benefits in kind, in accordance with Article 94 and Article 95 of Regulation (EEC) No 574/72 are listed in Annex 9. (4) The unanimous opinion of the Administrative Commission on Social Security for Migrant Workers has been obtained, HAS ADOPTED THIS REGULATION: Article 1 Annexes 1 to 5, and Annexes 7, 9 and 10 to Regulation (EEC) No 574/72 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 2005. For the Commission Vladimir Ã PIDLA Member of the Commission (1) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Regulation (EC) No 631/2004 of the European Parliament and of the Council (OJ L 100, 6.4.2004, p. 1). ANNEX 1. Annex 1 is amended as follows (a) Section F. GREECE is amended as follows: Points 1 and 2 are replaced by the following: 1. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  Ã ÃÃ ±Ã Ã Ã Ã »Ã ·Ã Ã ·Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã Ã ¿Ã Ã Ã ±Ã Ã ¯Ã ±Ã , Ã Ã ¸Ã ®Ã ½Ã ± (Minister for Employment and Social Protection, Athens). 2. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã »Ã »Ã ·Ã »Ã µÃ ³Ã ³Ã Ã ·Ã , Ã Ã ¸Ã ®Ã ½Ã ± (Minister for Health and Social Solidarity, Athens). (b) Section P. MALTA is replaced by the following: P. MALTA 1. Ministeru ghall-Familja u Solidarjeta' Socjali (Ministry for the Family and Social Solidarity 2. Ministeru tas-Sahha, 1-Anzjani u Kura fil-Kommunita' (Ministry of Health, the Elderly and Community Care). (c) Section S. POLAND is amended as follows: Point 1 is replaced by the following: 1. Minister Polityki Spolecznej (Minister of Social Policy, Warszawa. 2. Annex 2 is amended as follows (a) Section B. CZECH REPUBLIC is amended as follows: (i) Point 1(b)(ii) is replaced by the following: (ii) for members of the armed forces:  professional soldiers: Social Security Agency of the Ministry of Defence;  members of the police and fire brigade: Social Security Agency of the Ministry of Interior;  members of the prison service: Social Security Agency of the Ministry of Justice;  members of the customs administration: Social Security Agency of the Ministry of Finance.; (ii) Point 2(b)(ii) is replaced by the following: (ii) for members of the armed forces:  professional soldiers: Social Security Agency of the Ministry of Defence;  members of the police and fire brigade: Social Security Agency of the Ministry of Interior;  members of the prison service: Social Security Agency of the Ministry of Justice;  members of the customs administration: Social Security Agency of the Ministry of Finance.; (iii) Point 3(b)(ii) is replaced by the following: (ii) for members of the armed forces:  professional soldiers: Social Security Agency of the Ministry of Defence;  members of the police and fire brigade: Social Security Agency of the Ministry of Interior;  members of the prison service: Social Security Agency of the Ministry of Justice;  members of the customs administration: Social Security Agency of the Ministry of Finance.; (iv) Point 4 is replaced by the following: 4. Death Grants: State Social Support Bodies in accordance with persons residence/stay.; (v) Point 6 is replaced by the following: 6. Family benefits: State Social Support Bodies in accordance with persons residence/stay. (b) Section D. GERMANY is amended as follows: (i) Point 2(a)(i) is replaced by the following: (i) If the last contribution was paid into the manual workers pension insurance scheme:  if the person concerned is resident in the Netherlands or is a Netherlands national resident in the territory of a non-member State:  Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), MÃ ¼nster  if the person concerned is resident in Belgium or Spain or is a Belgian or Spanish national resident in the territory of a non-member State:  Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), DÃ ¼sseldorf  if the person concerned is resident in Italy or Malta or is an Italian or Maltese national resident in the territory of a non-member State:  Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg  if the person concerned is resident in France or Luxembourg or is a French or Luxembourg national resident in the territory of a non-member State:  Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer  if the person concerned is resident in Denmark, Finland or Sweden or is a Danish, Finnish or Swedish national resident in the territory of a non-member State:  Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck  if the person concerned is resident in Estonia, Latvia or Lithuania or is an Estonian, Latvian or Lithuanian national resident in the territory of a non-member State:  Landesversicherungsanstalt Mecklenburg-Vorpommern (Regional Insurance Office of Mecklenburg-Western Pomerania), Neubrandenburg  if the person concerned is resident in Ireland or the United Kingdom or is an Irish or United Kingdom national resident in the territory of a non-member State:  Landesversicherungsanstalt Freie und Hansestadt Hamburg (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg  if the person concerned is resident in Greece or Cyprus or is a Greek or Cypriot national resident in the territory of a non-member State:  Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe  if the person concerned is resident in Portugal or is a Portuguese national resident in the territory of a non-member State:  Landesversicherungsanstalt Unterfranken (Regional Insurance Office of Lower Franconia), WÃ ¼rzburg  if the person concerned is resident in Austria or is an Austrian national resident in the territory of a non-member State:  Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen  if the person concerned is resident in Poland or is a Polish national resident in the territory of a non-member State:  Landesversicherungsanstalt Berlin (Regional Insurance Office of Berlin), Berlin  if the person concerned is resident in Slovakia, Slovenia or the Czech Republic or is a Slovakian, Slovenian or Czech national resident in the territory of a non-member State:  Landesversicherungsanstalt Niederbayern-Oberpfalz (Regional Insurance Office of Lower Bavaria-Oberpfalz), Landshut  if the person concerned is resident in Hungary or is a Hungarian national resident in the territory of a non-member State:  Landesversicherungsanstalt ThÃ ¼ringen (Regional Insurance Office of Thuringia), Erfurt  if, however, the last contribution was paid into:  the Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken, and the person concerned is resident in France, Italy or Luxembourg or is a French, Italian or Luxembourg national resident in the territory of a non-member State:  Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken  the Bahnversicherungsanstalt (Railways Insurance Office), Frankfurt am Main:  Bahnversicherungsanstalt (Railways Insurance Office), Frankfurt am Main  the Seekasse (Mariners Insurance Fund), Hamburg, or if contributions were paid for at least 60 months into the Seekasse (Rentenversicherung der Arbeiter oder der Angestellten) (Mariners Insurance Fund) (pension insurance scheme for manual workers or clerical staff), Hamburg:  Seekasse (Mariners Insurance Fund), Hamburg.; (ii) Point 2(b)(i) is replaced by the following: (i) if the last contribution under German legislation was paid into the manual workers pension insurance scheme:  if the last contribution under the legislation of another Member State was paid into a Netherlands pension insurance institution:  Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), MÃ ¼nster  if the last contribution under the legislation of another Member State was paid into a Belgian or Spanish pension insurance institution:  Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), DÃ ¼sseldorf  if the last contribution under the legislation of another Member State was paid into an Italian or Maltese pension insurance institution:  Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg  if the last contribution under the legislation of another Member State was paid into a French or Luxembourg pension insurance institution:  Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer  if the last contribution under the legislation of another Member State was paid into a Danish, Finnish or Swedish pension insurance institution:  Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck  if the last contribution under the legislation of another Member State was paid into an Estonian, Latvian or Lithuanian pension insurance institution:  Landesversicherungsanstalt Mecklenburg-Vorpommern (Regional Insurance Office of Mecklenburg-Western Pomerania), Neubrandenburg  if the last contribution under the legislation of another Member State was paid into an Irish or United Kingdom pension insurance institution:  Landesversicherungsanstalt Freie und Hansestadt Hamburg (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg  if the last contribution under the legislation of another Member State was paid into a Greek or Cypriot pension insurance institution:  Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe  if the last contribution under the legislation of another Member State was paid into a Portuguese pension insurance institution:  Landesversicherungsanstalt Unterfranken (Regional Insurance Office of Lower Franconia), WÃ ¼rzburg  if the last contribution under the legislation of another Member State was paid into an Austrian pension insurance institution:  Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen  if the last contribution under the legislation of another Member State was paid into a Polish pension insurance institution:  Landesversicherungsanstalt Berlin (Regional Insurance Office of Berlin), Berlin, or  in cases where only the Agreement of 9.10.1975 on pension and accident insurance is applicable: the locally competent Regional Insurance Office under German legislation  if the last contribution under the legislation of another Member State was paid into a Slovakian, Slovenian or Czech pension insurance institution:  Landesversicherungsanstalt Niederbayern-Oberpfalz (Regional Insurance Office of Lower Bavaria-Oberpfalz), Landshut  if the last contribution under the legislation of another Member State was paid into a Hungarian pension insurance institution:  Landesversicherungsanstalt ThÃ ¼ringen (Regional Insurance Office of Thuringia), Erfurt  if, however, the person concerned is resident in the territory of Germany in the Saarland or if he is a German national resident in the territory of a non-Member State, if the last contribution under German legislation was paid into a pension insurance institution situated in the Saarland, if the last contribution under the legislation of another Member State was paid into a French, Italian or Luxembourg pension insurance institution:  Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office for the Saarland), SaarbrÃ ¼cken;  if, however, the last contribution under German legislation was paid into:  the Seekasse (Mariners Insurance Fund), Hamburg,  or if contributions by virtue of employment in the German navy or the navy of another country were paid for at least 60 months:  Seekasse (Mariners Insurance Fund), Hamburg,  the Bahnversicherungsanstalt (Railways Insurance Office), Frankfurt am Main:  Bahnversicherungsanstalt (Railways Insurance Office), Frankfurt am Main;. (c) Section E. ESTONIA is amended as follows: Point 5 is replaced by the following: 5. Unemployment: Eesti TÃ ¶Ã ¶tukassa (Estonian Unemployment Insurance Fund). (d) Section F. GREECE is amended as follows: (i) Point 1(a) is replaced by the following: (a) as a general rule:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens), or the insurance body with which the worker is or was insured; (ii) Point 1(d)(i) is replaced by the following: (i) civil servants: Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã µÃ Ã ¯Ã ¸Ã ±Ã »Ã Ã ·Ã  Ã Ã Ã Ã ±Ã »Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã ·Ã ¼Ã ¿Ã Ã ¯Ã ¿Ã (Ã Ã Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Civil Servants Sickness Insurance Fund (OPAD), Athens; (iii) Point 2(a) is replaced by the following: (a) as a general rule: Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens), or the insurance body with which the worker is or was insured; (iv) Point 3(a) is replaced by the following: (a) as a general rule: Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens), or the insurance body with which the worker is or was insured; (v) Point 4(a) is replaced by the following: (a) as a general rule:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens), or the insurance body with which the worker is or was insured;. (e) Section G. SPAIN is amended as follows: (i) Point 1(b) is replaced by the following: (b) for unemployment: Direcciones Provinciales del Servicio PÃ ºblico de Empleo Estatal. INEM (Provincial Directorates of the State Public Employment Service. INEM); (ii) Point 3 is replaced by the following: 3. For non-contributory old-age and invalidity pensions: Instituto de Mayores y Servicios Sociales. (f) Section J. ITALY is replaced by the following: J. ITALY 1. Sickness (including tuberculosis) and maternity: A. Employed persons: (a) benefits in kind: (i) in general:  ASL (the competent local health agency with which the person concerned is registered),  Regione (Region), (ii) for certain categories of civil servants, of persons employed in the private sector and persons treated as such, for pensioners and members of their families:  SSN  MIN SALUTE (National Health System  Ministry of Health), Roma,  Regione (Region); (iii) for mariners and civil aircrew:  SSN  MIN SALUTE (National Health System  Ministry of Health) (the relevant area health office for the merchant navy or civil aviation),  Regione (Region); (b) cash benefits: (i) in general:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices, (ii) for mariners and civil aircrew:  IPSEMA (Istituto di previdenza del settore marittimo  Social Welfare Institution in the maritime sector); (c) certificates for periods of insurance: (i) in general:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices, (ii) for mariners and civil aircrew:  IPSEMA (Istituto di previdenza del settore marittimo  Social Welfare Institution in the maritime sector). B. Self-employed persons: (a) benefits in kind:  ASL (the competent local health agency with which the person concerned is registered),  Regione (Region). 2. Accidents at work and occupational diseases: A. Employed persons: (a) benefits in kind: (i) in general:  ASL (the competent local health agency with which the person concerned is registered),  Regione (Region); (ii) for mariners and civil aircrew:  SSN  MIN SALUTE (National Health System  Ministry of Health) (the relevant area health office for the merchant navy or civil aviation),  Regione (Region); (b) prostheses and major appliances, medical-legal benefits and related examinations and certificates: (i) in general:  Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), provincial offices, (ii) for mariners and civil aircrew:  IPSEMA (Istituto di previdenza del settore marittimo  Social Welfare Institution in the maritime sector); (c) cash benefits: (i) in general:  Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), provincial offices, (ii) for mariners and civil aircrew:  IPSEMA (Istituto di previdenza del settore marittimo  Social Welfare Institution in the maritime sector), (iii) also for agricultural and forestry workers if required  Ente nazionale di previdenza e assistenza per gli, impiegati agricoli:(National Welfare and Assistance Office for Agricultural Workers). B. Self-employed persons (for medical radiologists only): (a) benefits in kind:  ASL (the competent local health agency with which the person concerned is registered),  Regione (Region); (b) prostheses and major appliances, medico-legal benefits and related examinations and certificates  Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for: Insurance against Accidents at Work), provincial offices; (c) cash benefits: Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), provincial offices. 3. Invalidity, old-age, survivors pensions: A. Employed persons: (a) in general:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices; (b) for workers in the entertainment business:  Ente nazionale di previdenza e assisten ¬za per i lavoratori dello spettacolo (National Welfare and Assistance Office for Workers in the Entertainment Business), Roma; (c) for supervisory staff in industrial undertakings:  Istituto nazionale di previdenza per i dirigenti di aziende industriali (National Welfare Institution for Supervisory Staff in Industry), Roma; (d) for journalists:  Istituto nazionale di previdenza per i giornalisti italiani G. Amendola  (G. Amendola National Welfare Institution for Italian Journalists), Roma. B. Self-employed persons: (a) for medical practitioners:  Ente nazionale di previdenza ed assistenza medici (National Welfare and Assistance Office for Medical Practitioners); (b) for pharmacists:  Ente nazionale di previdenza ed assistenza farmacisti (National Welfare and Assistance Office for Pharmacists); (c) for veterinarians:  Ente nazionale di previdenza ed assistenza veterinari (National Welfare and Assistance Office for Veterinarians); (d) for nurses, medical auxiliaries, childrens nurses:  Cassa nazionale di previdenza ed assistenza a favore degli infermieri professionali, assistenti sanitari, vigilatrici d'infanzia (IPASVI); (e) for engineers and architects:  Cassa nazionale di previdenza ed assistenza per gli ingegneri ed architetti liberi professionisti; (f) for surveyors:  Cassa italiana di previdenza dei geometri liberi professionisti; (g) for solicitors and barristers:  Cassa nazionale di previdenza ed assistenza forense; (h) for economists:  Cassa nazionale di previdenza ed assistenza a favore dei dottori commercialisti (National Welfare and Assistance Fund for Economists); (i) for accountants:  Cassa nazionale di previdenza ed assistenza a favore dei ragionieri e periti commerciali (National Welfare and Assistance Fund for Accountants); (j) for employment experts:  Ente nazionale di previdenza ed assistenza per i consulenti del lavoro (National Welfare and Assistance Office for Employment Experts); (k) for notaries:  Cassa nazionale notariato (National Fund for Notaries); (l) for customs agents:  Fondo nazionale di previdenza per i lavoratori delle imprese di spedizione corrieri e delle Agenzie marittime raccomandatarie e mediatori marittimi (FASC); (m) for biologists:  Ente nazionale di previdenza ed assistenza a favore dei biologi; (n) for agricultural technicians and scientists:  Ente nazionale di previdenza per gli addetti e per gli impiegati in agricoltura; (o) for sales representatives:  Ente nazionale di assistenza per gli agenti e rappresentanti di commercio; (p) for industrial technicians:  Ente nazionale di previdenza dei periti industriali; (q) for actuaries, chemists, agronomists, foresters, geologists:  Ente nazionale di previdenza ed assistenza pluricategoriale degli agronomi e forestali, degli attuari, dei chimici e dei geologi. 4. Death grants:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices,  Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), provincial offices,  IPSEMA (Istituto di previdenza del settore marittimo  Social Welfare Institution in the maritime sector). 5. Unemployment (for employed persons): (a) in general:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices; (b) for journalists:  Istituto nazionale di previdenza per i giornalisti italiani G. Amendola  (G. Amendola National Welfare Institution for Italian Journalists), Roma. 6. Family allowances (employed persons): (a) in general:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices; (b) for journalists:  Istituto nazionale della previdenza per i giornalisti italiani G. Amendola  (G. Amendola National Welfare Institution for Italian Journalists), Roma. 7. Pensions for civil servants:  INPDAP (Istituto nazionale di previdenza per i dipendenti delle amministrazioni pubbliche) (National Welfare Institute for those dependent on the public administration), Roma. (g) Section M. LITHUANIA is amended as follows: Point 6 is replaced by the following: 6. Unemployment: Lietuvos darbo birÃ ¾a (Lithuanian Labour Exchange). (h) Section S. POLAND is amended as follows: (i) Point 1(a) is replaced by the following: (a) benefits in kind: Narodowy Fundusz Zdrowia (National Health Fund), Warszawa.; (ii) Points 2(a),(b),(c),(d) and (e) are replaced by the following: (a) for persons who have been recently employed or self-employed excluding self-employed farmers and for professional soldiers and officers who have completed periods of service other than mentioned in subpoints (c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii): 1. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Ã Ã ³dÃ º  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: Spain, Portugal, Italy, Greece, Cyprus or Malta; (b) Polish and foreign periods of insurance, including periods completed lately in: Spain, Portugal, Italy, Greece, Cyprus or Malta; 2. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Nowy SÃ cz  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: the Czech Republic or Slovakia; (b) Polish and foreign periods of insurance, including periods completed lately in: the Czech Republic or Slovakia; 3. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Opole  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of Germany; (b) Polish and foreign periods of insurance, including periods completed lately in Germany; 4. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Szczecin  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: Denmark, Finland, Sweden, Lithuania, Latvia or Estonia; (b) Polish and foreign periods of insurance, including periods completed lately in: Denmark, Finland, Sweden, Lithuania, Latvia or Estonia; 5. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in TarnÃ ³w  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: Austria, Hungary or Slovenia; (b) Polish and foreign periods of insurance, including periods completed lately in: Austria, Hungary or Slovenia; 6. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  I OddziaÃ  w Warszawie  Centralne Biuro ObsÃ ugi UmÃ ³w MiÃdzynarodowych (I Branch in Warsaw  Central Bureau for International Agreements)  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: Belgium, France, the Netherlands, Luxembourg, Ireland or the United Kingdom; (b) Polish and foreign periods of insurance, including periods completed lately in: Belgium, France, the Netherlands, Luxembourg, Ireland or the United Kingdom; (b) for persons who have been recently self-employed farmers and who have not completed periods of service mentioned in subpoints (c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii): 1. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in Warsaw  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: Austria, Denmark, Finland or Sweden; (b) Polish and foreign periods of insurance, including periods completed lately in: Austria, Denmark, Finland or Sweden; 2. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in TomaszÃ ³w Mazowiecki  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: Spain, Italy or Portugal; (b) Polish and foreign periods of insurance, including periods completed lately in: Spain, Italy or Portugal; 3. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in CzÃstochowa  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: France, Belgium, Luxembourg or the Netherlands; (b) Polish and foreign periods of insurance, including periods completed lately in: France, Belgium, Luxembourg or the Netherlands; 4. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in Nowy SÃ cz  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: the Czech Republic, Estonia, Latvia, Hungary, Slovenia, Slovakia or Lithuania; (b) Polish and foreign periods of insurance, including periods completed lately in: the Czech Republic, Estonia, Latvia, Hungary, Slovenia, Slovakia or Lithuania; 5. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in PoznaÃ   for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of: the United Kingdom, Ireland, Greece, Malta or Cyprus; (b) Polish and foreign periods of insurance, including periods completed lately in: the United Kingdom, Ireland, Greece, Malta or Cyprus; 6. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in OstrÃ ³w Wielkopolski  for persons who have completed: (a) exclusively Polish periods of insurance, residing in the territory of Germany; (b) Polish and foreign periods of insurance, including periods completed lately in Germany; (c) for professional soldiers: (i) in the case of invalidity pension, if the last period has been the period of military service, (ii) in the case of old-age pension, if the period of service, mentioned in sub points (c) to (e), amounts in total to at least:  10 years for dismissed from service before 1 January 1983, or  15 years for dismissed from service after 31 December 1982; (iii) in the case of pension for survivor, if the condition of subpoint (c)(i) or (c)(ii) is satisfied:  Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw); (d) for Police officers, State Protection Office officers, Internal Security Agency officers, Foreign Intelligence Agency officers (public security services), Border Guard officers, Government Security Bureau officers and National Fire Brigades officers: (i) in the case of invalidity pension, if the last period has been the period of service in one of the listed formations; (ii) in the case of old-age pension, if the period of service, mentioned in sub points (c) to (e), amounts in total to at least:  10 years for dismissed from service before 1 April 1983, or  15 years for dismissed from service after 31 March 1983; (iii) in the case of pension for survivor, if the condition of subpoint (d)(i) or (d)(ii) is satisfied:  ZakÃ ad Emerytalno-Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw); (e) for Prison Guard officers: (i) in the case of invalidity pension, if the last period has been the period of such service; (ii) in the case of old-age pension, if the period of service, mentioned in sub points (c) to (e), amounts in total to at least:  10 years for dismissed from service before 1 April 1983, or  15 years for dismissed from service after 31 March 1983; (iii) in the case of pension for survivor, if the condition of sub point (e)(i) or (e)(ii) is satisfied:  Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw). (i) Section U. SLOVENIA is amended as follows: Point 1(d) is replaced by the following: (d) Family and maternity benefits: Center za socialno delo Ljubljana BeÃ ¾igrad  Centralna enota za starÃ ¡evsko varstvo in druÃ ¾inske prejemke (Centre for Social Work Ljubljana BeÃ ¾igrad  Central Unit for Parental Protection and Family Benefits).  (j) Section V. SLOVAKIA is replaced by the following: 1. Sickness and maternity: A. Benefits in cash: (a) in general:  SociÃ ¡lna poisÃ ¥ovÃ a (Social Insurance Agency), Bratislava; (b) for professional soldiers of the armed forces of the Slovak Republic:  VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force:  RozpoÃ tovÃ © a prÃ ­spevkovÃ © organizÃ ¡cie PolicajnÃ ©ho zboru v rÃ ¡mci Ministerstva vnÃ ºtra Slovenskej republiky (Budgetary and contributory organisations of the Police Force within the framework of the Ministry of Interior of the Slovak Republic); (d) for members of the Railway Police:  GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service:  SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps:  GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava; (g) for customs officers:  ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava. (h) for members of the National Security Office:  NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. B. Benefits in kind: health insurance companies. 2. Invalidity, and old-age benefits, and survivors benefits: (a) in general:  SociÃ ¡lna poisÃ ¥ovÃ a (Social Insurance Agency), Bratislava; (b) for professional soldiers of the armed forces of the Slovak Republic and Railway troops:  VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force:  Ministerstvo vnÃ ºtra Slovenskej republiky (Ministry of Interior of the Slovak Republic), Bratislava (d) for members of the Railway Police:  GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service:  SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps:  GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava; (g) for customs officers:  ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava. (h) for members of the National Security Office:  NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. 3. Accidents at work, and occupational diseases: A. Benefits in cash: (a) in general:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (b) for professional soldiers of armed forces of the Slovak Republic and Railway troops:  VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force:  RozpoÃ tovÃ © a prÃ ­spevkovÃ © organizÃ ¡cie PolicajnÃ ©ho zboru v rÃ ¡mci Ministerstva vnÃ ºtra Slovenskej republiky (Budgetary and contributory organisations of the Police Force within the framework of the Ministry of Interior of the Slovak Republic); (d) for members of the Railway Police:  GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service:  SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps:  GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava. (g) for customs officers:  ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava. (h) or members of the National Security Office:  NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. B. Benefits in kind: health insurance companies. SociÃ ¡lna poisÃ ¥ovÃ a (Social Insurance Agency), Bratislava. 4. Death grants: (a) funeral allowance in general:  Ã rady prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Offices of Labour, Social Affairs and Family); (b) for professional soldiers of the armed forces of the Slovak Republic:  VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force:  RozpoÃ tovÃ © a prÃ ­spevkovÃ © organizÃ ¡cie v rÃ ¡mci Ministerstva vnÃ ºtra Slovenskej republiky (Budgetary and contributory organisations within the framework of the Ministry of Interior of the Slovak Republic). (d) for members of the Railway Police:  GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service:  SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps:  GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava. (g) for customs officers:  ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava. (h) for members of the National Security Office:  NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. 5. Unemployment:  SociÃ ¡lna poisÃ ¥ovÃ a (Social Insurance Agency), Bratislava. 6. Family benefits:  Ã rady prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Offices of Labour, Social Affairs and Family). (k) Section X. SWEDEN is amended as follows: (i) Points 1(b) and (c) are replaced by the following: (b) For mariners not resident in Sweden: FÃ ¶rsÃ ¤kringskassan i VÃ ¤stra GÃ ¶taland, sjÃ ¶fartskontoret (National Social Insurance Agency, seafarers division), (c) For the purpose of applying Articles 35 to 59 of the implementing Regulation for persons not resident in Sweden: Gotlands lÃ ¤ns allmÃ ¤nna fÃ ¶rsÃ ¤kringskassa, utlandskontoret (National Social Insurance Agency, local office of Gotland, international division).; (ii) Point 2 is replaced by the following: 2. For unemployment benefits:  Inspektionen fÃ ¶r arbetslÃ ¶shetsfÃ ¶rsÃ ¤kringen, IAF (The Unemployment Insurance Board). 3. Annex 3 is amended as follows (a) Section B. CZECH REPUBLIC is amended as follows: Point 2(e) is replaced by the following: (e) family and other benefits:  State Social Support Bodies in accordance with persons residence/stay. (b) Section D. GERMANY is amended as follows: Point 3 is replaced by the following: 3. Pension insurance (a) Pension insurance for manual workers (i) dealings with Belgium and Spain:  Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), DÃ ¼sseldorf (ii) dealings with France:  Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer, or,  as a competent institution under Annex 2, Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken (iii) dealings with Italy:  Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg, or,  as a competent institution under Annex 2, Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken (iv) dealings with Luxembourg:  Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer, or,  as a competent institution under Annex 2, Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken (v) dealings with Malta:  Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg (vi) dealings with the Netherlands:  Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), MÃ ¼nster (vii) dealings with Denmark, Finland and Sweden:  Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck (viii) dealings with Estonia, Latvia and Lithuania:  Landesversicherungsanstalt Mecklenburg-Vorpommern (Regional Insurance Office of Mecklenburg-Western Pomerania), Neubrandenburg (ix) dealings with Ireland and the United Kingdom:  Landesversicherungsanstalt Freie und Hansestadt Hamburg (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg (x) dealings with Greece and Cyprus:  Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe (xi) dealings with Portugal:  Landesversicherungsanstalt Unterfranken (Regional Insurance Office of Unterfranken), WÃ ¼rzburg (xii) dealings with Austria:  Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen (xiii) dealings with Poland:  Landesversicherungsanstalt Berlin (Regional Insurance Office of Berlin), Berlin, or  in cases where only the Agreement of 9.10.1975 on pension and accident insurance is applicable: the locally competent Regional Insurance Office under German legislation (xiv) dealings with Slovakia, Slovenia and the Czech Republic:  Landesversicherungsanstalt Niederbayern-Oberpfalz (Regional Insurance Office of Lower Bavaria-Oberpfalz), Landshut (xv) dealings with Hungary:  Landesversicherungsanstalt ThÃ ¼ringen (Regional Insurance Office of Thuringia), Erfurt. (c) Section E. ESTONIA is replaced by the following: E. ESTONIA 1. Sickness and maternity:  Eesti Haigekassa (Estonian Health Insurance Fund); 2. Invalidity, old-age and survivors' pensions, death grants, family and parental benefits:  Sotsiaalkindlustusamet (Social Insurance Board); 3. Unemployment:  TÃ ¶Ã ¶hÃ µiveamet (the local employment office of the place of residence or stay of the person concerned). (d) Section F. GREECE is amended as follows: Point 2 is replaced by the following: 2. Other benefits:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens). (e) Section G. SPAIN is amended as follows: Point 2(c) is replaced by the following: (c) unemployment, with the exception of mariners: Direcciones Provinciales del Servicio PÃ ºblico de Empleo Estatal. INEM (Provincial Directorates of the State Public Employment Service. INEM). (f) Section M. LITHUANIA is amended as follows: Point 6 is replaced by the following: 6. Unemployment: TeritorinÃ s darbo birÃ ¾os (Local Labour Exchanges). (g) Section S. POLAND is amended as follows: (i) Point 1(a) is replaced by the following: (a) benefits in kind:  Narodowy Fundusz Zdrowia  OddziaÃ  WojewÃ ³dzki (National Health Fund  Regional Branch) of the region where the person concerned resides or stays.; (ii) Point 2 is replaced by the following: 2. Invalidity, old-age and death (pensions): (a) for persons who have been recently employed or self-employed excluding self-employed farmers and for professional soldiers and officers who have completed periods of service other than mentioned in subpoints (c), (d), (e): 1. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Ã Ã ³dÃ º  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: Spain, Portugal, Italy, Greece, Cyprus or Malta; 2. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Nowy SÃ cz  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: the Czech Republic or Slovakia; 3. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Opole  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in Germany; 4. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Szczecin  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: Denmark, Finland, Sweden, Lithuania, Latvia or Estonia; 5. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in TarnÃ ³w  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: Austria, Hungary or Slovenia; 6. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  I OddziaÃ  w Warszawie  Centralne Biuro ObsÃ ugi UmÃ ³w MiÃdzynarodowych (I Branch in Warsaw  Central Bureau for International Agreements)  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: Belgium, France, the Netherlands, Luxembourg, Ireland or the United Kingdom; (b) for persons who have been recently self-employed farmers and who have not been professional soldiers or officers mentioned in subpoints (c), (d), (e): 1. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in Warsaw  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: Austria, Denmark, Finland or Sweden; 2. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in TomaszÃ ³w Mazowiecki  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: Spain, Italy or Portugal; 3. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in CzÃstochowa  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: France, Belgium, Luxembourg or the Netherlands; 4. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in Nowy SÃ cz  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: the Czech Republic, Estonia, Latvia, Hungary, Slovenia, Slovakia or Lithuania; 5. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in PoznaÃ   for persons who have completed Polish and foreign periods of insurance, including periods completed lately in: the United Kingdom, Ireland, Greece, Malta or Cyprus; 6. Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS)  Regional Branch in OstrÃ ³w Wielkopolski  for persons who have completed Polish and foreign periods of insurance, including periods completed lately in Germany; (c) for professional soldiers in the case of Polish periods of service and foreign periods of insurance: Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw), if it is the competent institution mentioned in Annex 2(2)(c); (d) for Police officers, State Protection Office officers, Internal Security Agency officers, Foreign Intelligence Agency officers (public security services), Border Guard officers, Government Security Bureau officers and National Fire Brigades officers, in the case of Polish periods of service and foreign periods of insurance: ZakÃ ad Emerytalno-Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw), if it is the competent institution mentioned in annex 2 point 2 sub point (d); (e) for Prison Guard officers in the case of Polish periods of service and foreign periods of insurance: Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw) if it is the competent institution mentioned in Annex 2(2)(e); (f) for judges and prosecutors: specialised entities of the Ministry of Justice; (g) for persons who have completed exclusively foreign periods of insurance: 1. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Ã Ã ³dÃ º  for persons who have completed foreign periods of insurance, including periods completed lately in: Spain, Portugal, Italy, Greece, Cyprus or Malta; 2. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Nowy SÃ cz  for persons who have completed foreign periods of insurance, including periods completed lately in: the Czech Republic or Slovakia; 3. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Opole  for persons who have completed foreign periods of insurance, including periods completed lately in Germany; 4. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in Szczecin  for persons who have completed foreign periods of insurance, including periods completed lately in: Denmark, Finland, Sweden, Lithuania, Latvia or Estonia; 5. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  Branch Office in TarnÃ ³w  for persons who have completed foreign periods of insurance, including periods completed lately in: Austria, Hungary or Slovenia; 6. ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS)  I OddziaÃ  w Warszawie  Centralne Biuro ObsÃ ugi UmÃ ³w MiÃdzynarodowych (I Branch in Warsaw  Central Bureau for International Agreements)  for persons who have completed foreign periods of insurance, including periods completed lately in: Belgium, France, the Netherlands, Luxembourg, Ireland or the United Kingdom.; (iii) Point 3 is replaced by the following: 3. Accidents at work and occupational diseases: (a) benefits in kind: Narodowy Fundusz Zdrowia  OddziaÃ  WojewÃ ³dzki (National Health Fund  Regional Branch) of the region where the person concerned resides or stays; (b) cash benefits: (i) in case of sickness:  field offices of ZakÃ ad UbezpieczeÃ  SpoÃ ecznych (Social Insurance Institution  ZUS) with territorial jurisdiction over the place of residence or stay;  regional branches of Kasa Rolniczego Ubezpieczenia SpoÃ ecznego (Agricultural Social Insurance Fund  KRUS) with territorial jurisdiction over the place of residence or stay; (ii) disability or death of main wage earner:  for persons who have been recently employed or self-employed (excluding self-employed farmers):  units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(a);  for persons who have been recently self-employed farmers:  units of Agricultural Social Insurance Fund (Kasa Rolniczego Ubezpieczenia SpoÃ ecznego) listed in point 2(b);  for professional soldiers in the case of Polish periods of military service, if the last period has been the period of mentioned service and foreign periods of insurance:  Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw), if it is the competent institution mentioned in Annex 2(3)(b)(ii) third indent;  for officers, mentioned in point 2(d), in the case of Polish periods of military service, if the last period has been the period of service in one of the formations listed in point 2(d) and foreign periods of insurance:  ZakÃ ad Emerytalno-Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw), if it is the competent institution mentioned in Annex 2(3)(b)(ii) fourth indent;  for Prison Guard officers, in the case of Polish periods of military service, if the last period has been the period of mentioned service and foreign periods of insurance:  Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw), if it is the competent institution mentioned in Annex 2(3) subpoints (b)(ii) fifth indent;  for judges and prosecutors:  specialised entities of the Ministry of Justice;  for persons who have completed exclusively foreign periods of insurance:  units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(g).; (iv) Points 4(c), (d) and (e) are replaced by the following: (c) for professional soldiers:  specialised entities of the Ministry of National Defence; (d) for Police officers, National Fire Brigades officers, Border Guard officers, Internal Security Agency and Foreign Intelligence Agency officers and Government Security Bureau officers:  specialised entities of the Ministry of Internal Affairs and Administration; (e) for Prison Guard officers:  specialised entities of the Ministry of Justice; (v) Point 4(g) is replaced by the following: (g) for pensioners who are entitled to benefits from social insurance system for employed and self-employed, excluding self-employed farmers:  units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(a);  for pensioners who are entitled to benefits from social insurance system for farmers:  units of Agricultural Social Insurance Fund (Kasa Rolniczego Ubezpieczenia SpoÃ ecznego) listed in point 2(b);  for pensioners who are entitled to benefits from pension protection system for professional soldiers:  Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw),  for pensioners who are entitled to benefits from pension protection system for officers, mentioned in point 2(d):  ZakÃ ad Emerytalno-Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw),  for pensioners who are entitled to benefits from pension protection system for Prison Guard officers:  Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw);  for pensioners who are entitled to benefits from pension protection system for judges and prosecutors:  specialised entities within the Ministry of Justice,  for persons who are receiving exclusively foreign pensions:  units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in point 2(g).; (vi) Point 5(a) is replaced by the following: (a) benefits in kind: Narodowy Fundusz Zdrowia  OddziaÃ  WojewÃ ³dzki (National Health Fund  Regional Branch) of the region where the person concerned resides or stays.; (vii) Point 6 is replaced by the following: 6. Family benefits: regional center of social policy competent in respect of the place of residence or stay for person entitled to benefits. (h) Section U. SLOVENIA is amended as follows: Point 1(d) is replaced by the following: (d) Family and maternity benefits:  Center za socialno delo Ljubljana BeÃ ¾igrad  Centralna enota za starÃ ¡evsko varstvo in druÃ ¾inske prejemke (Centre for Social Work Ljubljana BeÃ ¾igrad  Central Unit for Parental Protection and Family Benefits). (i) Section V. SLOVAKIA is replaced by the following: V. SLOVAKIA 1. Sickness and maternity, and Invalidity: A. Benefits in cash: (a) in general: SociÃ ¡lna poisÃ ¥ovÃ a (Social Insurance Agency), Bratislava; (b) for professional soldiers of the armed forces of the Slovak Republic:  VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force:  RozpoÃ tovÃ © a prÃ ­spevkovÃ © organizÃ ¡cie PolicajnÃ ©ho zboru v rÃ ¡mci Ministerstva vnÃ ºtra Slovenskej republiky (Budgetary and contributory organisations of the Police Force within the framework of the Ministry of Interior of the Slovak Republic); (d) for members of the Railway Police:  GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service:  SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps:  GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava; (g) for customs officers:  ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava; (h) for members of the National Security Office:  NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. B. Benefits in kind: health insurance companies. 2. Old-age benefits, and Survivors benefits: (a) in general:  SociÃ ¡lna poisÃ ¥ovÃ a (Social Insurance Agency), Bratislava; (b) for professional soldiers of the armed forces of the Slovak Republic and Railway troops:  VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force:  Ministerstvo vnÃ ºtra Slovenskej republiky (Ministry of Interior of the Slovak Republic), Bratislava; (d) for members of the Railway Police:  GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service:  SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps:  GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava; (g) for customs officers:  ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava; (h) for members of the National Security Office:  NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. 3. Accidents at work and occupational diseases: A. Benefits in cash: (a) in general: SociÃ ¡lna poisÃ ¥ovÃ a (Social Insurance Agency), Bratislava; (b) for professional soldiers of the armed forces of the Slovak Republic and Railway troops: VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force: RozpoÃ tovÃ © a prÃ ­spevkovÃ © organizÃ ¡cie PolicajnÃ ©ho zboru v rÃ ¡mci Ministerstva vnÃ ºtra Slovenskej republiky (Budgetary and contributory organisations of the Police Force within the framework of the Ministry of Interior of the Slovak Republic); (d) for members of the Railway Police: GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service: SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps: GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava; (g) for customs officers: ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava; (h) for members of the National Security Office: NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. 4. Death grants: (a) funeral allowance in general:  Ã rady prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Offices of Labour, Social Affairs and Family) competent according to the place of residence or stay of the deceased person; (b) for professional soldiers of the armed forces of the Slovak Republic:  VojenskÃ ½ Ã ºrad sociÃ ¡lneho zabezpeÃ enia (Social Security Office of the Armed Forces), Bratislava; (c) for members of the Police Force:  RozpoÃ tovÃ © a prÃ ­spevkovÃ © organizÃ ¡cie v rÃ ¡mci Ministerstva vnÃ ºtra Slovenskej republiky (Budgetary and contributory organisations within the framework of the Ministry of Interior of the Slovak Republic); (d) for members of the Railway Police:  GenerÃ ¡lne riaditeÃ ¾stvo Ã ½elezniÃ nej polÃ ­cie (Railway Police Directorate General), Bratislava; (e) for members of the Slovak Information Service:  SlovenskÃ ¡ informaÃ nÃ ¡ sluÃ ¾ba (Slovak Information Service), Bratislava; (f) for members of the Judiciary Guards and Prison Wardens Corps:  GenerÃ ¡lne riaditeÃ ¾stvo Zboru vÃ ¤zenskej a justiÃ nej strÃ ¡Ã ¾e, Ã tvar sociÃ ¡lneho zabezpeÃ enia zboru (Directorate General of the Judiciary Guards and Prison Wardens Corps, Department of Social Security of the Corps), Bratislava; (g) for customs officers:  ColnÃ © riaditeÃ ¾stvo Slovenskej republiky (Customs Directorate of the Slovak Republic), Bratislava; (h) for members of the National Security Office:  NÃ ¡rodnÃ ½ bezpeÃ nostnÃ ½ Ã ºrad (National Security Office), Bratislava. 5. Unemployment:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; 6. Family benefits:  Ã rady prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Offices of Labour, Social Affairs and Family) competent according to the place of residence or stay of the claimant. 4. Annex 4 is amended as follows (a) Section D. GERMANY is amended as follows: Point 3(b) is replaced by the following: (b) for the purposes of applying Articles 51 and 53 (1) of the implementing Regulation, and under the heading Paying body  referred to in Article 55 of the implementing Regulation: (i) dealings with Belgium and Spain:  Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), DÃ ¼sseldorf; (ii) dealings with Denmark, Finland and Sweden:  Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck; (iii) dealings with Estonia, Latvia and Lithuania:  Landesversicherungsanstalt Mecklenburg-Vorpommern (Regional Insurance Office of Mecklenburg-Western Pomerania), Neubrandenburg; (iv) dealings with France:  Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer, or,  as a competent institution under Annex 2, Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken; (v) dealings with Greece and Cyprus:  Landesversicherungsanstalt Baden-WÃ ¼rttemberg (Regional Insurance Office of Baden-WÃ ¼rttemberg), Karlsruhe; (vi) dealings with Italy:  Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg, or,  as a competent institution under Annex 2, Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken; (vii) dealings with Luxembourg:  Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhineland-Palatinate), Speyer, or,  as a competent institution under Annex 2, Landesversicherungsanstalt fÃ ¼r das Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken; (viii) dealings with Malta:  Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg; (ix) dealings with the Netherlands:  Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), MÃ ¼nster; (x) dealings with Ireland and the United Kingdom:  Landesversicherungsanstalt Freie und Hansestadt Hamburg (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg; (xi) dealings with Poland:  Landesversicherungsanstalt Berlin (Regional Insurance Office of Berlin), Berlin; (xii) dealings with Portugal:  Landesversicherungsanstalt Unterfranken (Regional Insurance Office of Lower Franconia), WÃ ¼rzburg; (xiii) dealings with Austria:  Landesversicherungsanstalt Oberbayern (Regional Insurance Office of Upper Bavaria), MÃ ¼nchen; (xiv) dealings with Slovakia, Slovenia and the Czech Republic:  Landesversicherungsanstalt Niederbayern-Oberpfalz (Regional Insurance Office of Lower Bavaria-Oberpfalz), Landshut; (xv) dealings with Hungary:  Landesversicherungsanstalt ThÃ ¼ringen (Regional Insurance Office of Thuringia), Erfurt. (b) Section E. ESTONIA is replaced by the following: E. ESTONIA 1. Sickness and maternity: Eesti Haigekassa (Estonian Health Insurance Fund). 2. Invalidity, old-age and survivors pensions, death grants, family and parental benefits:  Sotsiaalkindlustusamet (Social Insurance Board). 3. Unemployment:  Eesti TÃ ¶Ã ¶tukassa (Estonian Unemployment Insurance Fund). (c) Section F. GREECE is amended as follows: Point 1 is replaced by the following: 1. In general:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ) , Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens). (d) Section G. SPAIN is amended as follows: Points 3 and 4 are replaced by the following: 3. For unemployment benefits, with the exception of mariners:  Servicio PÃ ºblico de Empleo Estatal. INEM, Madrid (State Public Employment Service. INEM, Madrid). 4. For non-contributory old-age and invalidity pensions:  Instituto de Mayores y Servicios Sociales, Madrid (Elderly and Social Services Institute, Madrid). (e) Section H. FRANCE is replaced by the following: H. FRANCE For all branches and risks:  Centre des Liaisons EuropÃ ©ennes et Internationales de SÃ ©curitÃ © Sociale  Centre for European and International Liaison on Social Security (formerly Centre de SÃ ©curitÃ © Sociale des Travailleurs Migrants  Centre for the Social Security of Migrant Workers), Paris. (f) Section M. LITHUANIA is amended as follows: Points 4, 5, and 6 are replaced as follows: 4. Death grant: Valstybinio socialinio draudimo fondo valdyba (State Social Insurance Fund Board); 5. Unemployment: Lietuvos darbo birÃ ¾a (Lithuanian Labour Exchange); 6. Family benefits: Valstybinio socialinio draudimo fondo valdyba (State Social Insurance Fund Board). (g) Section S. POLAND is replaced by the following: S. POLAND 1. Benefits in kind: Narodowy Fundusz Zdrowia (National Health Fund), Warszawa. 2. Cash benefits: (a) for sickness, maternity, disability, old-age, death, accidents at work and occupational diseases:  ZakÃ ad UbezpieczeÃ  SpoÃ ecznych  Centrala (Social Insurance Institution  ZUS-Main Headquarters), Warszawa,  Kasa Rolniczego Ubezpieczenia SpoÃ ecznego  Centrala (Agricultural Social Insurance Fund  KRUS  Main Headquarters), Warszawa,  ZakÃ ad Emerytalno-Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji (Pension Office of the Ministry of Internal Affairs and Administration), Warszawa; (b) for unemployment:  Ministerstwo Gospodarki i Pracy (Ministry of the Economy and Labour), Warszawa; (c) family benefits and other non-contributory benefits:  Ministerstwo Polityki SpoÃ ecznej (Ministry of Social Policy), Warszawa. (h) Section V. SLOVAKIA is replaced by the following: V. SLOVAKIA 1. Benefits in cash: (a) Sickness and maternity:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (b) Invalidity benefits:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (c) Old-age benefits:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (d) Survivors benefits:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (e) Accidents at work and occupational diseases:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (f) Death grants:  Ã stredie prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Central Office of Labour, Social Affairs and Family), Bratislava; (g) Unemployment:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (h) Family benefits:  Ã stredie prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Central Office of Labour, Social Affairs and Family), Bratislava. 2. Benefits in kind:  Ã rad pre dohÃ ¾ad nad zdravotnou starostlivosÃ ¥ou, Bratislava. (i) Section X. SWEDEN is replaced by the following: X. SWEDEN 1. For all contingencies except unemployment benefits: FÃ ¶rsÃ ¤kringskassan (National Social Insurance Agency); 2. For unemployment benefits: Inspektionen fÃ ¶r arbetslÃ ¶shetsfÃ ¶rsÃ ¤kringen, IAF (The Unemployment Insurance Board). 5. Annex 5 is amended as follows (a) Section 9. BELGIUM  ITALY is amended as follows: the following point (f) is added: (f) Agreement of 21.11.2003 on the terms for settling reciprocal claims under Articles 94 and 95 of Regulation 574/72. (b) Section 102. ESTONIA  NETHERLANDS is replaced by the following: 102. ESTONIA  NETHERLANDS None. (c) Section 82 GERMANY  NETHERLANDS is amended as follows: Points (g) and (h) are replaced by the following: (g) Articles 2 to 8 of the Agreement on the implementation of the Social Security Treaty of 18 April 2001. (d) Section 87. GERMANY  SLOVAKIA is replaced by the following: 87. GERMANY  SLOVAKIA None. (e) Section 126. GREECE  SLOVAKIA is replaced by the following: 126. GREECE  SLOVAKIA No convention. (f) Section 144. SPAIN  SLOVAKIA is replaced by the following: 144. SPAIN  SLOVAKIA None. (g) Section 242. LUXEMBOURG  SLOVAKIA is replaced by the following: 242. LUXEMBOURG  SLOVAKIA None. (h) Section 276. AUSTRIA  SLOVAKIA is replaced by the following: 276. AUSTRIA  SLOVAKIA None. 6. Annex 7 is amended as follows Section V. SLOVAKIA is replaced by the following: V. SLOVAKIA: NÃ ¡rodnÃ ¡ banka Slovenska (National Bank of Slovakia), Bratislava. Ã tÃ ¡tna pokladnica (State Treasury), Bratislava. 7. Annex 9 is amended as follows (a) Section E. ESTONIA is replaced by the following: E. ESTONIA The average annual cost of benefits in kind shall be calculated by taking into consideration the benefits provided in accordance with Health Insurance Act, Health Services Organisation Act and Art.12 of Social Welfare Act (provision of prosthetic, orthopaedic and other appliances); (b) Section F. GREECE is replaced by the following: F. GREECE The general social security scheme administered by the Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ) (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã )) shall be taken into consideration when calculating the average annual cost of benefits in kind. 8. Annex 10 is amended as follows (a) Section E. ESTONIA is replaced by the following: E. ESTONIA 1. For the purpose of applying Articles 14c, 14d(3) and 17 of the Regulation and Articles 6(1), 10b, 11(1), 11a(1), 12a, 13(2), 13(3), 14(1), 14(2), 14(3), 17, 38(1), 70(1), 82(2), 86(2) of the implementing Regulation:  Sotsiaalkindlustusamet (Social Insurance Board). 2. For the purpose of applying Articles 8 and 113(2) of the implementing Regulation:  Eesti Haigekassa (Estonian Health Insurance Fund). 3. For the purpose of applying Article 80(2) and 81 of the implementing Regulation:  Eesti TÃ ¶Ã ¶tukassa (Estonian Unemployment Insurance Fund). 4. For the purpose of applying Article 102(2) of the implementing Regulation: (a) Sickness, maternity, work accidents and occupational diseases:  Eesti Haigekassa (Estonian Health Insurance fund); (b) Unemployment:  Eesti TÃ ¶Ã ¶tukassa (Estonian Unemployment Insurance Fund). 5. For the purpose of applying Article 109 of the implementing Regulation:  Maksuamet (Tax Board). 6. For the purpose of applying Article 110 of the implementing Regulation: Respective competent institution. (b) Section F. GREECE is amended as follows: (i) Point 1 is replaced by the following: 1. For the purposes of applying Article 6(1) of the implementing Regulation:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens).; (ii) Point 2(b)(i) is replaced by the following: (i) in general: Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens).; (iii) Point 3(a)(b)(c)(i) is replaced by the following: (i) in general: Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens).; (iv) Point 4(a) is replaced by the following: (a) in general: Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens).; (v) Point 6 is replaced by the following: 6. For the purposes of applying Article 81 of the implementing Regulation:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens).; (vi) Points 7(c)(i) and (ii) are replaced by the following: (i) for the employed, self-employed and local government employees:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens), (ii) for civil servants:  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã µÃ Ã ¯Ã ¸Ã ±Ã »Ã Ã ·Ã  Ã Ã Ã Ã ±Ã »Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã ·Ã ¼Ã ¿Ã Ã ¯Ã ¿Ã (Ã Ã Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Civil Servants Sickness Insurance Fund (OPAD), Athens.; (vii) Point 8(c) is replaced by the following: (c) other benefits:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens).; (viii) Point 9 (b) is replaced by the following: (b) other benefits:  Ã Ã ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½  Ã Ã ½Ã ¹Ã ±Ã ¯Ã ¿ Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã Ã Ã ¬Ã »Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã Ã ¸Ã Ã Ã Ã ½ (ÃÃ Ã   Ã Ã ¤Ã Ã ), Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute  Unified Insurance Fund for Employees (ÃÃ Ã   Ã Ã ¤Ã Ã ), Athens). (c) Section G. SPAIN is amended as follows: Points 5 and 6 are replaced by the following: 5. For the purposes of applying Article 102(2) in respect of unemployment benefits:  Servicio PÃ ºblico de Empleo Estatal. INEM, Madrid (State Public Employment Service. INEM, Madrid). 6. For the purposes of applying Article 80(2), Article 81 and Article 82(2) of the implementing Regulation, in respect of unemployment benefits except for mariners:  Direcciones Provinciales del Servicio PÃ ºblico de Empleo Estatal. INEM (Provincial Directorates of the State Public Employment Service. INEM). (d) Section H. FRANCE is amended as follows: (i) Point 5 is replaced by the following: 5. For the purposes of applying Article 14(1)(b), Article 14a(1)(b) and Article 17 of the Regulation:  Centre des liaisons europÃ ©ennes et internationales de sÃ ©curitÃ © sociale (Centre for European and International Liaison on Social Security) (formerly the Centre de sÃ ©curitÃ © sociale des travailleurs migrants  Centre for the Social Security of Migrant Workers), Paris.; (ii) Points 8 and 9 are replaced by the following: 8. For the purposes of applying jointly Articles 36 and 63 of the Regulation and Article 102 of the implementing Regulation:  Centre des liaisons europÃ ©ennes et internationales de sÃ ©curitÃ © sociale (Centre for European and International Liaison on Social Security) (formerly the Centre de sÃ ©curitÃ © sociale des travailleurs migrants  Centre for the Social Security of Migrant Workers), Paris. 9. For the purposes of applying Article 113(2) of the implementing Regulation:  Centre des liaisons europÃ ©ennes et internationales de sÃ ©curitÃ © sociale (Centre for European and International Liaison on Social Security) (formerly the Centre de sÃ ©curitÃ © sociale des travailleurs migrants  Centre for the Social Security of Migrant Workers), Paris. (e) Section J. ITALY is amended as follows: Point 2 is replaced by the following: 2. (a) For the purposes of applying Article 17 of the Regulation:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), regional offices.; (b) For the purposes of applying Articles 11(1), 13(2) and (3) and 14(1), (2) and (3) of the implementing Regulation:  Istituto nazionale della previdenza sociale (National Social Welfare Institution), provincial offices. (f) Section M. LITHUANIA is amended as follows: (i) Point 3 is replaced by the following: 3. For the purposes of applying Articles 80(2), 81 and 82(2) of the implementing Regulation:  Lietuvos darbo birÃ ¾a (Lithuanian Labour Exchange).; (ii) Point 4(b) is replaced by the following: (b) refunds in pursuance of Article 70(2):  Lietuvos darbo birÃ ¾a (Lithuanian Labour Exchange).; (iii) Point 5(c) is replaced by the following: (c) cash benefits in pursuance of Chapter 6 of Title III of the Regulation:  Lietuvos darbo birÃ ¾a (Lithuanian Labour Exchange). (g) Section S. POLAND is amended as follows: (i) Point 3(a) is replaced by the following: (a) benefits in kind:  Narodowy Fundusz Zdrowia (National Health Fund), Warszawa.; (ii) Point 4(a) is replaced by the following: (a) benefits in kind:  Narodowy Fundusz Zdrowia (National Health Fund), Warszawa.; (iii) Point 5 is replaced by the following: 5. For the purposes of applying Article 38(1) of the implementing Regulation: (a) for persons who have been recently employed or self-employed with the exception of self-employed farmers and for professional soldiers and officers who have completed periods of service other than mentioned in Annex 2(2)(c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii):  units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in Annex 3(2)(a); (b) for persons who have been recently self-employed farmers and who have not completed periods of service mentioned in Annex 2(2)(c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii):  units of Agricultural Social Insurance Fund (Kasa Rolniczego Ubezpieczenia SpoÃ ecznego) listed in Annex 3(2)(b); (c) for professional soldiers:  Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw), if it is the competent institution mentioned in Annex 2(2)(c); (d) for Police officers, State Protection Office officers, Internal Security Agency officers, Foreign Intelligence Agency officers (public security services), Border Guard officers, Government Security Bureau officers and National Fire Brigades officers:  ZakÃ ad Emerytalno  Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw), if it is the competent institution mentioned in Annex 2(2)(d); (e) for Prison Guard officers:  Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw), if it is the competent institution mentioned in Annex 2(2)(e); (f) for judges and prosecutors:  specialised entities of the Ministry of Justice. (g) for persons who have completed exclusively foreign periods of insurance:  units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in Annex 3(2)(g).; (iv) Point 6 is replaced by the following: 6. For the purposes of applying Article 70(1) of the implementing Regulation: (a) long-term benefits: (i) for persons who have been recently employed or self-employed excluding self-employed farmers and for professional soldiers and officers who have completed periods of service other than mentioned in Annex 2(2)(c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii): units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in Annex 3(2)(a); (ii) for persons who have been recently self-employed farmers and who have not completed periods of service mentioned in Annex 2(2)(c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii): units of Agricultural Social Insurance Fund (Kasa Rolniczego Ubezpieczenia SpoÃ ecznego) listed in Annex 3(2)(b); (iii) for professional soldiers: Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw), if it is the competent institution mentioned in Annex 2(2)(c); (iv) officers mentioned in point 5(d): ZakÃ ad Emerytalno  Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw), if it is the competent institution mentioned in Annex 2(2)(d); (v) for Prison Guard officers: Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw), if it is the competent institution mentioned in Annex 2(2)(e); (vi) for judges and prosecutors: specialised entities of the Ministry of Justice; (vii) for persons who have completed exclusively foreign periods of insurance: units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in Annex 3(2)(g).; (v) Point 7 is replaced by the following: 7. For the purposes of applying Article 80(2), Article 81, Article 82(2), Article 83(1), Article 84(2) and Article 108 of the implementing Regulation: WojewÃ ³dzkie urzÃdy pracy (voivodeship labour offices) with territorial jurisdiction over the place of residence or stay.; (vi) Point 9 is replaced by the following: 9. For purposes of applying Article 86(2) of the implementing Regulation: Regional center of social policy competent in respect of the place of residence or stay for person entitled to benefits.; (vii) Point 10 is replaced by the following: 10. For the purposes of applying Article 91(2) of the implementing Regulation: (a) for the purposes of applying Article 77 of the Regulation:  Regional center of social policy competent in respect of the place of residence or stay for person entitled to benefit; (b) for the purposes of applying Article 78 of the Regulation: (i) for persons who have been recently employed or self-employed with the exception of self-employed farmers and for professional soldiers and officers who have completed periods of service other than mentioned in Annex 2(2)(c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii): units of Social Insurance Institution (ZakÃ ad UbezpieczeÃ  SpoÃ ecznych) listed in Annex 3(2)(a); (ii) for persons who have been recently self-employed farmers and who have not completed periods of service mentioned in Annex 2(2)(c)(i), (c)(ii), (d)(i), (d)(ii), (e)(i), (e)(ii): units of Agricultural Social Insurance Fund (Kasa Rolniczego Ubezpieczenia SpoÃ ecznego) listed in Annex 3(2)(b); (iii) for professional soldiers: Wojskowe Biuro Emerytalne w Warszawie (Military Pension Office in Warsaw), if it is the competent institution mentioned in Annex 2(2)(c); (iv) for officers mentioned in point 5(d): ZakÃ ad Emerytalno  Rentowy Ministerstwa Spraw WewnÃtrznych i Administracji w Warszawie (Pension Office of the Ministry of Internal Affairs and Administration in Warsaw), if it is the competent institution mentioned in Annex 2(2)(d); (v) for Prison Guard officers: Biuro Emerytalne SÃ uÃ ¼by WiÃziennej w Warszawie (Pension Office of Prison Service in Warsaw), if it is the competent institution mentioned in Annex 2(2)(e). (vi) for former judges and prosecutors: specialised entities of the Ministry of Justice.; (viii) Point 11 is replaced by the following: 11. For the purposes of applying Articles 36 and 63 of the Regulation and Article 102(2) of the implementing Regulation:  Narodowy Fundusz Zdrowia (National Health Fund), Warszawa. (h) Section V. SLOVAKIA is amended as follows: (i) Points 4(b) and (c) are replaced by the following: (b) Family benefits:  Ã rady prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Offices of Labour, Social Affairs and Family) competent according to the place of residence or stay of the claimant; (c) Unemployment benefits:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava; (ii) Point 8 is replaced by the following: 8. For the purposes of applying Articles 80(2), 81 and 82(2) of the implementing Regulation:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislav.; (iii) Point 11 is replaced by the following: 11. For the purposes of applying Article 91(2) of the implementing Regulation (in connection with paying benefits according to Articles 77 and 78 of the Regulation):  Ã rady prÃ ¡ce, sociÃ ¡lnych vecÃ ­ a rodiny (Offices of Labour, Social Affairs and Family) competent according to the place of residence or stay of the claimant.; (iv) Point 12 is replaced by the following: 12. For the purposes of applying Article 102(2) of the implementing regulation: (a) with respect to reimbursements referred to in Articles 36 and 63 of the Regulation: Ã rad pre dohÃ ¾ad nad zdravotnou starostlivosÃ ¥ou, Bratislava (b) in connection with the reimbursement according to Article 70 of the Regulation:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava.; (v) Point 13(c) is replaced by the following: (c) unemployment benefits:  SociÃ ¡lna poistovÃ a (Social Insurance Agency), Bratislava. (i) Section X. SWEDEN is amended as follows: (i) Point 3 is replaced by the following: 3. For the purpose of applying Articles 14b (1) and (2) in cases when a person is posted to Sweden for a period longer than 12 months: FÃ ¶rsÃ ¤kringskassan i VÃ ¤stra GÃ ¶taland, sjÃ ¶fartskontoret (National Social Insurance Agency, local office of VÃ ¤stra GÃ ¶taland, seafarers division).; (ii) Point 6(b) is replaced by the following: (b) FÃ ¶rsÃ ¤kringskassan (National Social Insurance Agency).; (iii) Point 7(b) is replaced by the following: (b) Inspektionen fÃ ¶r arbetslÃ ¶shetsfÃ ¶rsÃ ¤kringen, IAF (The Unemployment Insurance Board).